Title: “Model of a Letter of Recommendation of a Person You Are Unacquainted with,” 2 April 1777
From: Franklin, Benjamin
To: 


Sir
Paris April 2, 1777
The Bearer of this who is going to America, presses me to give him a Letter of Recommendation, tho’ I know nothing of him, not even his Name. This may seem extraordinary, but I assure you it is not uncommon here. Sometimes indeed one unknown Person brings me another equally unknown, to recommend him; and sometimes they recommend one another! As to this Gentleman, I must refer you to himself for his Character and Merits, with which he is certainly better acquainted than I can possibly be; I recommend him however to those Civilities which every Stranger, of whom one knows no Harm, has a Right to, and I request you will do him all the good Offices and show him all the Favour that on further Acquaintance you shall find him to deserve. I have the honour to be, &c.
 
Notation by William Temple Franklin: Model of a Letter of Recommendation of a Person you are unacquainted with.
